     Case 1-19-44751-cec         Doc 41    Filed 10/16/19     Entered 10/16/19 09:41:43




WAYNE GREENWALD, P.C.
Proposed Attorneys for the Debtor,
1934 Bedford LLC
475 Park Avenue South - 26th Floor
New York, New York 10016
212-983-1922

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X
In re                                                      Case No.: 19-44751-CEC

1934 BEDFORD LLC,                                            Proceedings for
                                                             Reorganization under
                                       Debtor.               Chapter 11
---------------------------------------------------------X


                      MOTION TO RETAIN IMSPIEGEL LLC
                      AS THE DEBTOR’S ACCOUNTNANTS


TO: HON. CARLA E. CRAIG
    UNITED STATES CHIEF BANKRUPTCY JUDGE

       1934 Bedford LLC, Debtor and Debtor in Possession (“Bedford” or the

“Debtor”), represents:

1.     The Debtor requests that this Court enter orders, pursuant to 11 U.S.C. §

       327, authorizing the Debtor to retain IMSPIEGEL LLC (“IMSPIEGEL”), as

       its accountants in this case (the “Motion”).



                                      BACKGROUND

2.     An involuntary petition for relief under chapter 11 of the Bankruptcy Code

       was filed against Bedford on August 2, 2019.

3.     On September 12, 2019, Bedford consented to the entry of an order for

                                              - 1-
      Case 1-19-44751-cec    Doc 41    Filed 10/16/19   Entered 10/16/19 09:41:43




       relief under chapter 11 of the Bankruptcy Code.

4.     The order for relief was entered on October 2, 2019.

5.     Bedford continues in the operation of its business and control of its property

       as debtor in possession, pursuant to 11 U.S.C. §§ 1108 and 1109.

6.     The Debtor own, operates and develops a mutli-unit building in Brooklyn,

       New York.

7.     No committee of unsecured creditors has been appointed in this case.

8.     This Court has jurisdiction over this matter, pursuant to 28 U.S.C. §§ 1334

       and 157.

9.     This matter is a "core proceeding" as that term is defined by 28 U.S.C. §

       157.

10.    This matter concerns a “public right.”

11.    This district is the appropriate district to consider this Motion, pursuant to

       28 U.S.C. § 1408.



                            RETAINING IMSPIEGEL

12.    The Debtor wants to retain the accounting firm of IMSPIEGEL with offices

       at 1419 East 101st Street, Brooklyn, NY 11236 as its accountants.

13.    The Debtor believes that IMSPIEGEL is well versed in the the matters on

       which it is to be retained and is qualified to perform the accounting services

       needed by the Debtor in this case

14.    After conferring with Ira Spiegel, the Debtor believes that IMSPIEGEL can


                                         - 2-
      Case 1-19-44751-cec     Doc 41   Filed 10/16/19   Entered 10/16/19 09:41:43




       provide the services the Debtor needs, does not hold or represent an adverse

       interest to the estate, and is a disinterested person



                         SERVICES TO BE RENDERED

15.    The Debtor believes it is necessary to retain IMSPIEGEL to render the

       following services:

             A.)    Monitoring the activities of the Debtor.

             B.)    Assisting in or the preparation of and/or reviewing monthly

                    operating reports, budgets and projections.

             C,)    Reviewing the filed claims for reasonableness against the

                    Debtor's records and filing schedules.

             D.)    Interacting with the Creditors' Committee and its

                    retained professionals (the "Creditors"), should one be

                    appointed.

             E.)    As required, attending meetings with the Debtor and

                    Counsel, meetings with the Creditors and Court hearings.

             F.)    Assisting in the preparation of the Plan of

                    Reorganization and the Disclosure Statement.

             G.)    Other assistance as the Debtor and counsel may deem




                                          - 3-
      Case 1-19-44751-cec    Doc 41    Filed 10/16/19   Entered 10/16/19 09:41:43




                    necessary.

16.    IMSPIEGEL antcipates that these services will require between

       $5,000 to $8,000 in professional services.



                         TERMS OF RETENTION

17.    The Debtor and IMSPIEGEL agreed to the following terms for

       IMSPIEGEL's compensation.

18.    IMSPIEGEL shall bill the Debtor for legal services at its regular

       hourlyrates of $245.00 per hour.

19.    These fees are subject to change.

20.    IMSPIEGEL shall also be reimbursed for its disbursements incidental

       to it providing services for the Debtor in this case.

21.    IMSPIEGEL received no initial retainer.

22.    IMSPIEGEL shall make applications for the payment and allowance

       of fees and disbursements, pursuant to 11 U.S.C. §§ 330 and 331 and

       Fed. R. Bankr. P. 2016.

23.    The Debtor consents to IMSPIEGEL receiving compensation on a

       monthly basis pursuant to any procedure of this Court permitting

       IMSPIEGEL to receive compensation on a monthly basis

24.    No prior application has been made for the relief sought herein.

WHEREFORE, it is requested that an order be entered authorizing the

retention of ISPEIGEL, LLC, as the Debtor’s accountants herein, pursuant


                                           - 4-
     Case 1-19-44751-cec     Doc 41    Filed 10/16/19   Entered 10/16/19 09:41:43




to the terms stated herein, together with such other and further relief as this

Court deems proper.

Dated: New York, New York
       October 16, 2019

                                      WAYNE GREENWALD, P.C.
                                      Proposed Attorneys for the Debtor,
                                      1934 Bedford LLC
                                      475 Park Avenue South - 26th Floor
                                      New York, New York 10016
                                      212-983-1922

                                      By__/s/Wayne M. Greenwald_Pres.
                                             Wayne M. Greenwald




                                          - 5-
